Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
After examination of the English translation for the claimed foreign priority PCT/JP2020/018304 claims 10 thru 13 in the instant application 17/244,821 are not contained in the PCT/JP2020/018304 claim set and the specification of PCT/JP2020/018304 does not support the instant application 17/244,821 claims 10 thru 13. The specification and drawings for the instant application 17/244,821 does have paragraphs added to support claims 10 thru 13. 

For the reasons above the examiner finds the instant application 17/244,821 claims 1 thru 9 will be awarded the priority date of the PCT/JP2020/018304 and the instant application 17/244,821 claims 10 thru 13 priority will be awarded the filing date of the instant application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group I, claim(s) 1 thru 9, drawn to reducing the delay time of the inverter while suppressing error in a pulse width as claimed in PCT/JP2020/018304 figures 1 thru 12.
Group II, claim(s) 10 thru 13, drawn to providing a second voltage and voltage conversion to protect transistor without causing unnecessary inflow current in the new limitation for the instant application 17/244,821 new figures 13 thru 15.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I is under the PCT Rule 13.1 and 13.2 as claims 1 thru 9 do claim a related inventive process drawn to reducing the delay time of the inverter while suppressing error in a pulse width and require a common search strategy.

Group II is not under PCT Rule 13.1 as group II contains new limitations of a voltage conversion circuitry with a second power supply for input components protection and inflow in Claims 10 thru 13 and the specification and drawings that support these new claimed limitations are also new entries that were not present in the PCT/JP2020/018304. The new limitations require a separate search strategy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844